 In the Matter ofARMOUR AND COMPANY, DOING BUSINESSASARMOURCREAMERIESandGENERALDRIvERs,CHAUFFEURS AND HELPERS,LOCAL UNION No. 886, AFLCase No. 16-R-1453.-Decided January 10, 1946Mr. M. C. Stanley,of Chickasha,Okla., for the Company.Mr. A.J..Moore,of Oklahoma City,Okla., for the Union.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by General Drivers, Chauffeurs andHelpers, Local Union No. 886, AFL, herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-senta tion of employees of Armour and Company, doing business asArni;.nr Creameries, Chickasha, Oklahoma, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before William J. Scott, Trial Ex-aminer.The hearing was held at Chickasha, Oklahoma, on October3, 1945.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACToI.THE BUSINESS OF THE COMPANYArmour and Company, doing business as Armour Creameries, is anIllinois corporation.At its Chickasha, Oklahoma, plants, solelyinvolved herein, the Company is engaged in the manufacture ofcheese.During the 9-month period ending July 31, 1945, the Com-65 N. I, R. B., No. 64.353 354DECISIONSOF NATIONALLABOR RELATIONS BOARDpany purchased raw materials valued at $2,150,000.Only a smallportion of the purchases was made outside the State of Oklahoma.During the same period, the Company sold $2,150,000 worth of fin-ished products, of which approximately 70 percent represented ship-ments to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDGeneral Drivers,Chauffeurs and Helpers,Local Union No. 886, isa labor organization, affiliatedwith theAmerican Federation of Labor,admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriateWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in agreement that all employees of the Company,2^excluding office and clerical employees, solicitors and field men, farmroute men, night watchmen, and supervisory employees, constitute in-appropriate unit.They are in disagreement, however, with respectto the inclusion of the assistant cheese maker, the assistant processingsuperintendent, and the engineer, the Company contending that theyare supervisory employees who should be excluded, and the Union tak-ing the opposite position.Assistant cheese maker and assistant processing superintendent:The cheese maker and the processing superintendent are admittedlysupervisory employees within the meaning of,the Board's definition.They are paid a weekly salary. The cheese maker supervises thecheese department and the processing superintendent the processingIThe Field Examiner reported that the Union submitted 38 cards, and the record showsthat there are approximately 40 employees in the appropriate unit.2The Company's Chickasha, Oklahoma, plants include a curd plant and a processingplant.These plants are closely integrated and are under the same general supervision.The parties are in agreement that the appropriate bargaining unit should include em-ployees of both plants ARMOUR CREAMERIES355department.The assistant cheese maker and the assistant processingsuperintendent act in their absence.The assistant processing super-intendent also directs the work of small groups of employees whilethe processing superintendent is at the plant.There are approxi-mately six employees in each department.These assistants are hourlypaid, and receive the same rate of overtime pay and the same privi-leges asthe other hourly paid employees.Although the employerclaims that they have authority to hire and discharge employees, therecord shows no substantial evidence of such practice or that such ac-tion has been effectively recommended by either the assistant cheesemaker or the assistant superintendent of the processing department.Accordingly, we shall include them in the unit.'Engineer:The engineer maintains the machinery of the plant inoperating condition.He is hourly paid and receives the same rate ofovertime pay and the same privileges as the other hourly paid em-ployees.The record does not show that the engineer regularly super-vises any employees.Accordingly, we shall include the engineerin the unit.We find that all employees at the Chickasha, Oklahoma, plants ofthe Company, including the assistant cheese maker, the assistantprocessing superintendent, and the engineer, but excluding office andclerical employees, solicitors and field men, farm route men, nightwatchmen, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESAlthough the Union stated at the hearing that it desired the Boardto designate the Company's pay roll immediately preceding the dateof the hearing as the proper pay roll for determining the eligibility ofemployees to vote, no persuasive reasons appear to warrant such adeparture from our customary practice.Accordingly, we shall direct that the question concerning represen-tation which has arisen be resolved by an election by secret ballotamong employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.8 SeeMatterof TheTexas Company,61 N. L. R B. 885;Matter of United Chemical &Organic ProductsDivision and Central Chemical Division of Wilson & Co.,Inc.,63 N. L.R B. 160 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended,it is herebyDIxECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour andCompany, doing business as Armour Creameries,Chickasha, Okla-homa, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSixteenth Region, acting in this matter as agent for the National LaborRelations Board, and subject toArticleIII, Sections 10 and 11, of saidRules and Regulations,among employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls,but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election,to determine whether or not they desireto be represented by General Drivers, Chauffeurs and Helpers, LocalUnion No. 886,AFL, for the purposes of collective bargaining.